Citation Nr: 9931414	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the zygomatic arch.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1996 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for the 
residuals of a fracture of the zygomatic arch and assigned a 
noncompensable rating, and denied service connection for 
claimed residuals of a fracture of the mandible.  

A decision of the Board in February 1999 denied the claim for 
service connection for residuals of a fracture of the 
mandible as not well grounded and remanded the issue of 
entitlement to an increased (compensable) rating for 
residuals of a fracture of the zygomatic arch.  The case has 
now been returned for appellate consideration.  


FINDINGS OF FACT

The residuals of a fracture of the zygomatic arch does not 
now cause any bony depression or result in any loss of bone 
matter, intracranial, neurological or dental injury, 
pathology or dysfunction.  


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of a 
fracture of the zygomatic arch is not warranted on either a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.40, 4.41, 4.45, Diagnostic Codes 5299-5296 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

"The initial assignment of a rating following the award of 
service connection is part of the original claim [and thus] 
when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open."  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  This appeal 
stems from a July 1996 rating action which granted service 
connection for the residuals of a fracture of the zygomatic 
arch and assigned that disorder a noncompensable rating.  
Accordingly, the claim is well grounded.  

No evidentiary or procedural development has been requested 
nor is any need for such development apparent to the Board.  
It is the determination of the Board that the evidentiary 
record is sufficient both in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

Background

A review of the service medical records reflects that the 
veteran was treated in June 1962, after he had been struck on 
the left cheek.  He refused the recommended treatment.  X-ray 
studies showed a depressed, apparently comminuted, fracture 
of the mid-portion of the left zygomatic arch.  The lateral 
wall of the maxillary antrum, the proximal portion of the 
zygomatic arch, and the distal portion of the zygomatic arch 
appeared to be uninvolved.  Views of the left mandible showed 
the zygomatic arch fracture, but no fracture of the mandible 
was noted.  No abnormality of the veteran's jaw was noted on 
examination for separation from service. 

On VA dental examination in June 1996, the veteran reported 
having sustained an injury of the right side of his face 
during service, following which he had difficulty opening and 
closing his mouth and that he was very sore for a couple of 
weeks thereafter.  He reported that the injury had not been a 
problem since it healed shortly after the incident, but that 
he now had what he called a "tilted occlusion" with minimal 
space in the right side of his posterior cavity, which had 
apparently been a problem during the fabrication of dentures.  
He reported that no teeth were lost as a result of the 
injury.  Clinical findings included a 56 millimeter opening 
of the mouth between the incisal edges and the anterior 
teeth, without limitation of motion of the jaw; malocclusion 
and malfunction, with moderate masticatory impairment due to 
loss of posterior teeth numbered 1, 2, 3, 4, 13, 14, 15, 16, 
18, 19, 29, 30, 31, and 32; nearly normal occlusion of the 
anterior teeth; and loss of bone and soft tissue due to 
moderate resorption of the alveolar bone in the edentulous 
area, with contact of the right posterior tuberosity with the 
right retromolar pad.  

The diagnoses included acquired absence of teeth noted above; 
masticatory impairment due to missing posterior teeth and 
heavily worn teeth numbered 23 through 27; and abnormal 
relationship of right maxillary tuberosity to the right 
retromolar pad with tissue contact occurring during occlusion 
of teeth.  

Pursuant to the Board's February 1999 remand, the veteran was 
to be contacted and requested to provide information 
concerning post-service dental treatment.  In response, he 
executed an authorization and consent to release of 
information which yielded information pertaining to general 
dental treatment of the veteran by Frank Kirby, D.D.S. from 
1983 to 1996.  However, these records do not reflect 
treatment for a zygomatic arch fracture nor do they indicate 
that any dental treatment provided was due to this past 
fracture.  

However, the records of Frank Kirby, D.D.S. do reflect a 
notation in October 1984 of "tuberosity reduction."  In an 
undated letter the veteran stated that this was part of his 
problem with his "bite my jaw donw almost touch in the 
back."  He also reported having been treated by another 
dentist, prior to receiving treatment from Frank Kirby, 
D.D.S. but he did not know how to get those records.  He 
reported having had problems with cramping in his jaws due to 
what he felt was a problem with his bite being off to the 
extent that it put his jaw in a bind.  Reportedly, he had no 
"jaw" teeth because of this.  

On VA dental examination in June 1999, it was reported that 
during service the veteran had been treated conservatively 
with pressure dressing for about 2 weeks for the fracture of 
the left zygomatic arch.  He was advised to have surgical 
elevation of the depressed fracture fragment, but refused 
such surgery.  He had had no pain in his left jaw, and had 
had very few symptoms until about 10 years ago when he began 
to note that he had very little motion in the 
temporomandibular joints (TMJs).  He had had excessive wear 
of his teeth and it was essentially impossible to fit him 
with dental plates for his posterior teeth, bilaterally, due 
to the constricted range of motion of this TMJs.  Over the 
last four years he had noticed exacerbation of these 
symptoms.  He had not had pain in his left jaw at any time.  

On physical examination the veteran had a symmetrical facial 
profile with no prominence or depression about the zygomas, 
bilaterally.  He had no tenderness or swelling of the left 
side of the face.  He opened his mouth approximately three 
inches without pain and without crepitus in the TMJs.  He had 
no tenderness or palpable depression of the left zygomatic 
arch and had full range of motion of his cervical spine.  X-
rays of his facial bones revealed an old healed fracture of 
the zygomatic arch with no apparent deformity.  The diagnosis 
was a healed fracture of the left zygomatic arch and left 
maxilla.  

It was reported that the veteran's medical file was reviewed 
prior to the examination but there was no medical evidence of 
disability or dysfunction due to the zygomatic arch fracture, 
and that there "may well be dental evidence of same but that 
is not determinable by this examiner.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation, on ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, No. 
98-1675, slip op. (U.S. Vet. App. Sept. 21, 1999).  

Rating of a disability not listed in the VA Schedule for 
Rating Disabilities may be done analogously to a listed 
condition under 38 C.F.R. § 4.20 or by a 'built- up' 
diagnostic code under 38 C.F.R. § 4.27.  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  38 C.F.R. § 4.27 provides that the 
diagnostic code number will be 'built-up' with the first 2 
digits being selected from the part of the schedule most 
closely identifying the bodily part or system, and, following 
a hyphen, the last 2 digits will be '99' to signify that it 
is rated as an unlisted condition.  Generally see Archer v. 
Principi, 3 Vet. App. 433 (1992).  

Here, the RO has rated the residuals of a fracture of the 
zygomatic arch by use of a built-up DC as loss of a part of 
the skull, under DC 5296.  

38 C.F.R. § 4.71a, DC 5296 provides that loss of part of both 
inner and outer tables of the skull, without brain hernia, 
warrants a 10 percent rating when the area is smaller than 
size of a 25-cent piece or 0.716 inches square, or 4.169 
centimeters squared.  A 30 percent rating is warranted when 
the area involved is the size of a 50-cent piece or 1.140 
inches squared, or 7.355 cms. squared.  However, intracranial 
complications are to be rated separately.  

Here, there is no evidence or allegation of intracranial 
complications.  

However, the attention of the Board is also drawn to certain 
DCs pertaining to dental disabilities.  

38 C.F.R. § 4.150, DC 9914 provides that loss of more than 
half of the maxilla warrants a 50 percent rating when it is 
replaceable by prosthesis and a 100 percent rating when not 
so replaceable.  

38 C.F.R. § 4.150, DC 9915 provides that loss of half or less 
of the maxilla, when less than 25 percent, warrants a 
noncompensable rating if replaceable by a prosthesis and a 20 
percent rating when not so replaceable.  When there is a loss 
of 25 to 50 percent which is replaceable by a prosthesis, a 
30 percent rating is warranted, and when not so replaceable, 
a 40 percent rating is warranted.   

38 C.F.R. § 4.150, DC 9916 provides that malunion or nonunion 
of the maxilla with slight displacement warrants a 
noncompensable rating.  When manifested by moderate 
displacement, a 10 percent rating is warranted.  When 
manifested by severe displacement, a 30 percent rating is 
warranted.  

Analysis

While the veteran has pointed to private dental treatment in 
1984 of tuberosity reduction, the 1996 dental examination 
indicates that the veteran's abnormal relationship between 
his right maxillary tuberosity and the right retromolar was 
due to resorption of alveolar bone and soft tissue in the 
edentulous area.  The edentulous area is in the area of the 
molars and, as noted in the February 1999 Board decision, 
loss of his molars was detected shortly after entrance into 
active service.  Consequently, the Board is unable to 
conclude that any tuberosity reduction was due to the left 
zygomatic arch fracture, particularly since the VA medical 
examination in 1999 found no medical evidence of disability 
or dysfunction.  While that examiner reserved the possibility 
that there might be dental disability, no dental disability 
found on the VA dental examination in 1996 is shown to be due 
to the zygomatic arch fracture.  Similarly, the onset of pain 
10 years ago is more than a decade after the initial injury 
and there is no competent medical evidence or medical opinion 
linking this relatively recent onset of pain to the injury 
many, many years earlier.  

In sum, the fracture of the zygomatic arch does not now cause 
bony depression and does not result in any loss of bone 
matter, intracranial, neurological or dental injury, 
pathology or dysfunction.  

In reaching this decision, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds that there are no exceptional or unusual 
circumstances of the assignment of an extraschedular 
evaluation because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated.  There are also no 
other circumstances which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased (compensable) rating for residuals of a fracture 
of the zygomatic arch is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

